EXAMINER'S AMENDMENT II
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and subsequent communication with Mr. Roman Fayerberg, Attorney for Applicant, on or about 14 July 2022, and after additional internal USPTO communications.

The application has been amended as follows (where underline text is added, and strikethrough or double bracketed text is deleted): 

(Currently Amended) A system for measuring a property of a sample, comprising:
a test strip for collecting the sample; 
a diagnostic measuring device configured to receive the test strip and measure a concentration of an analyte in the sample received on the test strip; and 
the diagnostic measuring device further comprising a processor programmed to execute an analyte correction for correcting a measurement of the sample due to one or more interferents, comprising:
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement using a difference identity to generate a sinusoidal signal with an amplitude proportional to [[the]] a phase difference; and
adjusting the measurement of the analyte in the sample using 
(Currently Amended) The system of claim 1, wherein the analyte is glucose and one of the one or more interferents 
(Currently Amended) The system of claim 1, wherein the test strip comprises:
at least one electrically insulating layer with a proximal region and a distal region;
a conductive pattern including at least one electrode at the proximal regionat least one electrode 
a reagent layer contacting at least a portion of the at least one electrode;[[,]] and
a chamber for receiving the sample.
(Original) The system of claim 1, wherein the phase measurement includes a phase angle that is measured using the difference identity to provide a signal large enough for processing by the processor, the signal representing the phase angle.
(Currently Amended) The system of claim 4, wherein the difference identity is a 
(Original) The system of claim 5, wherein a gain control circuit is configured to produce the substantially equal amplitude for the first and second sine waves.
(Original) The system of claim 6, wherein a difference amplifier is configured to generate the signal as the difference between the first sine wave and the second sine wave.
(Currently Amended) The system of claim 1, further comprising a peak detector circuit for generating a DC signal proportional to the phase measurement which can be read by the [[a]] processor.  
(Original) The system of claim 1, wherein the difference identity can measure an impedance phase angle at high frequencies. 
(Currently Amended) The system of claim 9, wherein the high frequencies are 
(Currently Amended) A system for measuring a property of a sample, comprising:
a diagnostic measuring device configured to measure a concentration of an analyte in the [[a]] sample; and 
the diagnostic measuring device further comprising a processor programmed to execute an analyte correction for correcting a measurement of the sample due to one or more interferents, comprising:
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement using a difference identity to generate a sinusoidal signal with an amplitude proportional to [[the]] a phase difference; and
adjusting the measurement of the analyte in the sample using 
(Currently Amended) The system of claim 11, wherein the analyte is glucose and one of the one or more interferents 
(Currently Amended) The system of claim 11, further comprising a test strip for collecting the sample, comprising .
(Currently Amended) A method of measuring a property of a sample comprising:
measuring an analyte in the [[a]] sample; and
performing an analyte correction of the measured analyte due to one or more interferents, comprising:
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement using a difference identity to generate a sinusoidal signal with an amplitude proportional to [[the]] a phase difference; and
adjusting the measurement of the analyte in the sample using 
(Currently Amended) The method one of the one or more interferents 
(Currently Amended) The method interferent 
(Currently Amended) The method 
(Currently Amended) The method high frequencies are 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are not changed from the reasoning recited in the Notice of Allowance mailed on 28 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119. The examiner can normally be reached M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
21 July 2022